                     IN THE UNITED STATES DISTRICT COURT
                  FOR THE EASTERN DISTRICT OF PENNSYLVANIA

SANDRA CLAPPS,                                   :
    Plaintiff,                                   :
                                                 :                   CIVIL ACTION
       v.                                        :                   NO. 19-3745
                                                 :
STATE FARM INSURANCE                             :
COMPANIES,                                       :
     Defendant.                                  :

                                              ORDER

       AND NOW, this 18th day of March, 2020, upon consideration of Defendant’s Motion to

Dismiss (ECF No. 3), and Plaintiff’s Response in Opposition (ECF No. 4), and for the reasons

stated in the accompanying Memorandum, it is hereby ORDERED that Defendant’s Motion is

GRANTED IN PART and DENIED IN PART, as follows:

   1. Defendant’s Motion with respect to Count I of Plaintiff’s Complaint is DENIED;

   2. Defendant’s Motion with respect to Count II of Plaintiff’s Complaint is GRANTED, and

       Plaintiff is granted leave to amend the claim set forth in that count within thirty (30) days

       of the date of this Order; and

   3. Defendant’s Motion with respect to Counts III, IV, and V of Plaintiff’s Complaint is

       GRANTED, and the claims set forth in those counts are DISMISSED with prejudice.



                                                             BY THE COURT:



                                                             /s/ C. Darnell Jones, II
                                                             C. Darnell Jones, II J.
